DETAILED ACTION

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/20 has been entered.
 
Applicant’s response filed 10/13/20 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election with traverse of Group I in Applicant’s response filed 6/1/15. 

Claims 1-6, 29, 31 and 91-97 are presently being examined.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claim 91 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  

The amendatory material not supported by the disclosure as originally filed is as follows:

The composition of claim 1, wherein the synthetic nanocarriers of the first population and/or second population comprise a polymer that is a non-methoxy-terminated-polymer comprising block copolymers of ethylene oxide and propylene oxide.  




5.  For the purpose of prior art rejections, the filing date of the instant claim 91 is deemed to be the filing date of the instant application, i.e., 4/27/12, as the provisional applications listed on the instant bibligraphic data sheet do not support the claimed limitations of claim 91 and as per the new matter rejection enunciated above.  For the purpose of prior art rejections, the filing date of the instant claim 92 is deemed to be the filing date of 9/6/11, as 61/480,946 does not provide support for polyketal or polyamino, and 61/513,514 does not provide support for polyamino, polyketal or polyethloxazoline (the other listed provisional applications do provide such support and have a filing date of 9/6/11.

6.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.  Claims 1-6, 29, 31 and 92-97 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20100233251 A1 (of record).   

The instant specification discloses that “Measurement of synthetic nanocarrier dimensions (e.g., diameter) is obtained by suspending the synthetic nanocarriers in a liquid (usually aqueous) media [medium] and using dynamic light scattering (DLS) (e.g., using a Brookhaven ZetaPALS instrument). For example, a suspension of synthetic nanocarriers can be diluted from an aqueous buffer into purified water to achieve a final synthetic nanocarrier suspension concentration of approximately 0.01 to 0.1 mg/Ml.  The diluted suspension may be prepared directly inside, or transferred to, a suitable cuvette for DLS analysis.  The cuvette may then be placed in the DLS, allowed to equilibrate to the controlled temperature, and then scanned for sufficient time to acquire a stable and reproducible distribution based on appropriate inputs for viscosity of the medium and refractive indicies [indices] of the sample.  The effective diameter, or mean of the distribution, is then reported.  “Dimension” or “size” or diameter” of synthetic nanocarriers means the mean of a particle size distribution obtained using dynamic light scattering.”   (See page 26 at lines 17-24).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE).  US 20100233251 A1 discloses that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  (Also note that with regard to this, the art reference discloses 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%).  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0172], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently disclose this as the reference discloses that the T cell antigen(s) is/are an antigen(s) that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  

With regard to the aspect ratio of 1:1 recited in instant claim 29, as the art reference discloses that nanocarriers may be particles, the length to height ratio is approximately 1:1 or more, thus meeting the claim limitation.  

Instant base claim 1 recites wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 100 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm”.  Although the art reference is silent as to how the geometric mean of the nanocarrier population is measured (i.e., it does not teach that the mean of the particle size distribution is obtained using dynamic light scattering), the patentability of a product does not depend upon the method used to measure its minimum and maximum dimensions, only upon the minimum and maximum dimensions of the nanocarrier population.  If the product is the same product of the prior art, the claim is unpatentable even though the product was measured by a different process. The art reference teaches that the geometric mean of at least 80% of the nanocarriers in the population is greater than 100 nm and less than 500 nm and that it is advantageous to use a nanocarrier population that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 70% (includes at least 75% recited in the instant claims) or at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claim 5 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  Instant claim 3 is included in this rejection because the epitopes are T cell epitopes.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s arguments are of record in the response filed 10/13/20 on page 5 at section “I”. 

However, the art reference teaches inherently teaches MHC class II and MHC class I epitopes of an allergen.  As pertains to Applicant’s argument about DLS, the patentability of a product does not depend upon the method used to measure its minimum and maximum dimensions, only upon the minimum and maximum dimensions of the product itself.  If the product is the same product of the prior art, the claim is unpatentable even though the product was measured by a different process. The art reference teaches that the geometric mean of at least 70% or at least 80% of the nanocarriers in the population is greater than 100 nm and less than 500 nm and that it is advantageous to use a nanocarrier population that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 70% (includes at least 75% recited in the instant claims) or at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  The burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art, e.g., that the range of subjective conditions for measurement using the same and different measuring systems measure products that fall outside the recited range. 

8.  Claims 1-6, 29, 31 and 92-97 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20100233251 A1 (of record).

The instant specification discloses that “Measurement of synthetic nanocarrier dimensions (e.g., diameter) is obtained by suspending the synthetic nanocarriers in a liquid (usually aqueous) media [medium] and using dynamic light scattering (DLS) (e.g., using a Brookhaven ZetaPALS instrument). For example, a suspension of synthetic nanocarriers can be diluted from an aqueous buffer into purified water to achieve a final synthetic nanocarrier suspension concentration of approximately 0.01 to 0.1 mg/Ml.  The diluted suspension may be prepared directly inside, or transferred to, a suitable cuvette for DLS analysis.  The cuvette may then be placed in the DLS, allowed to equilibrate to the controlled temperature, and then scanned for sufficient time to acquire a stable and reproducible distribution based on appropriate inputs for viscosity of the medium and refractive indicies [indices] of the sample.  The effective diameter, or mean of the distribution, is then reported.  “Dimension” or “size” or diameter” of synthetic nanocarriers means the mean of a particle size distribution obtained using dynamic light scattering.”   (See page 26 at lines 17-24).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE).  US 20100233251 A1 discloses that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  (Also note that with regard to this, the art reference discloses 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%.) US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0172], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently disclose this as the reference discloses that the T cell antigen(s) is/are an antigen(s) that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  

With regard to the aspect ratio of 1:1 recited in instant claim 29, as the art reference discloses that nanocarriers may be particles, the length to height ratio is approximately 1:1 or more, thus meeting the claim limitation.  

Instant base claim 1 recites wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 100 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm”.  Although the art reference is silent as to how the geometric mean of the nanocarrier population is measured (i.e., it does not teach that the mean of the particle size distribution is obtained using dynamic light scattering), the patentability of a product does not depend upon the method used to measure its minimum and maximum dimensions, only upon the minimum and maximum dimensions of the nanocarrier population.  If the product is the same product of the prior art, the claim is unpatentable even though the product was measured by a different process. The art reference teaches that the geometric mean of at least 80% of the nanocarriers in the population are between 100 nm and 500 nm and that it is advantageous to use a nanocarrier population that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension. Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claim 5 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  Instant claim 3 is included in this rejection because the epitopes are T cell epitopes.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s arguments are of record in the response filed 10/13/20 on page 5 at section “II”. 

See above at #5.  

9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.  Claims 1-6, 29, 31 and 92-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record).   

The instant specification discloses that “Measurement of synthetic nanocarrier dimensions (e.g., diameter) is obtained by suspending the synthetic nanocarriers in a liquid (usually aqueous) media [medium] and using dynamic light scattering (DLS) (e.g., using a Brookhaven ZetaPALS instrument). For example, a suspension of synthetic nanocarriers can be diluted from an aqueous buffer into purified water to achieve a final synthetic nanocarrier suspension concentration of approximately 0.01 to 0.1 mg/Ml.  The diluted suspension may be prepared directly inside, or transferred to, a suitable cuvette for DLS analysis.  The cuvette may then be placed in the DLS, allowed to equilibrate to the controlled temperature, and then scanned for sufficient time to acquire a stable and reproducible distribution based on appropriate inputs for viscosity of the medium and refractive indicies [indices] of the sample.  The effective diameter, or mean of the distribution, is then reported.  “Dimension” or “size” or diameter” of synthetic nanocarriers means the mean of a particle size distribution obtained using dynamic light scattering.”   (See page 26 at lines 17-24).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE).  US 20100233251 A1 discloses that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension. (Also note that with regard to this, the art reference discloses 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%.)  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0172], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

US 20100233251 A1 is silent as to the method used to measure the mean of a particle size distribution, i.e., it does not disclose using dynamic light scattering.

Haddadi et al teach polymeric PLGA nanoparticles coupled to an mTOR inhibitor that is 
rapamycin, wherein the nanoparticle size and size distribution were determined by dynamic light scattering (DSL) methodology using a ZetasizerTM, and wherein the size range for rapamycin-loaded nanoparticles was 165-500 nm with an average of 307 nm, and wherein the size of the non-coupled nanoparticles was on average 280 nm with a range of 150-450 nm.  Haddadi et al teach that the diameter of the nanoparticles measured from SEM was in agreement with the results of light scattering measurements (see entire reference, especially page 887 at the left column, page 888 at the right column, Table 1).   

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used dynamic light scattering to measure the mean of the particle size distribution of the nanocarriers of the primary art reference, to have used the population having 75% nanocarriers that have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, as the population of nanocarriers in the composition disclosed by the primary art reference.

One of ordinary skill in the art at the time the invention was made would have been motivated to use them nanocarriers because they have been measured by a methodology for determining average size.

Although the primary art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does disclose that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively (and so inherently teaches it).  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claim 5 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  Instant claim 3 is included in this rejection because the epitopes are T cell epitopes.

Applicant’s arguments are of record in the amendment and response filed 10/13/20 on page 6 at section “I”. 

Applicant’s said arguments that the art reference does not disclose every element of the claim, i.e., the recited MHC class II epitope and rapamycin loads, an argument reiterated from prior arguments.  Applicant further argues that the rejection has not demonstrated why one of ordinary skill in the art would have been motivated to make and use the synthetic nanocarriers with specific sizes and loads as recited in the claims or that the result in doing so would lead to nothing more than a predictable result. 

This argument is not persuasive for the reasons of record in the prosecution history.   The primary art reference discloses the nanocarriers of specific sizes with rapamycin loads as recited in the claims and as enunciated in the instant rejection.  

11.  Claims 1 and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

The instant specification discloses that “Measurement of synthetic nanocarrier dimensions (e.g., diameter) is obtained by suspending the synthetic nanocarriers in a liquid (usually aqueous) media [medium] and using dynamic light scattering (DLS) (e.g., using a Brookhaven ZetaPALS instrument). For example, a suspension of synthetic nanocarriers can be diluted from an aqueous buffer into purified water to achieve a final synthetic nanocarrier suspension concentration of approximately 0.01 to 0.1 mg/Ml.  The diluted suspension may be prepared directly inside, or transferred to, a suitable cuvette for DLS analysis.  The cuvette may then be placed in the DLS, allowed to equilibrate to the controlled temperature, and then scanned for sufficient time to acquire a stable and reproducible distribution based on appropriate inputs for viscosity of the medium and refractive indicies [indices] of the sample.  The effective diameter, or mean of the distribution, is then reported.  “Dimension” or “size” or diameter” of synthetic nanocarriers means the mean of a particle size distribution obtained using dynamic light scattering.”   (See page 26 at lines 17-24).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polymers such as polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE), polypropylfumerates.  US 20100233251 A1 discloses that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension. (Also note that with regard to this, the art reference discloses 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%.)  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0172], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Although US 20100233251 A1 discloses that the nanocarriers can be made of block copolymers of polyethyelene and other polymers, it does not disclose wherein the synthetic nanocarriers of at least one of the populations comprises a polymer that is a non-methoxy-terminated polymer comprising block copolymers of ethylene oxide and propylene oxide.  

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block compolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

Applicant’s arguments are of record in the amendment and response filed 10/13/20 on page 7 at section “II”. 

Applicant’s said arguments that the art reference does not disclose every element of the claim, i.e., the recited MHC class II epitope and rapamycin loads, an argument reiterated from prior arguments.  Applicant further argues that the subject matter of the instant claims would not have been obvious to a person of ordinary skill in the art at the time of filing but does not present reasons.  

This argument is not persuasive for the reasons of record in the prosecution history.   The primary art reference discloses the nanocarriers of specific sizes with rapamycin loads as recited in the claims and as enunciated in the instant rejection and one of ordinary skill in the art would have been motivated to combine the references to produce the claimed invention for the reasons of record.  

12.  Claims 1 and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record) as applied to claims 1-6, 29, 31and 92-97 above, and further in view of Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

The combination of US 20100233251 A1 in view of Haddadi et al, hereafter referred to as “the combined references” does not teach wherein the synthetic nanocarriers of at least one of the populations comprises a polymer that is a non-methoxy-terminated polymer comprised of block copolymers of ethylene oxide and propylene oxide.  

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block compolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

Applicant’s arguments are of record in the amendment and response filed 10/13/20 on page 7 at section “III”. 

Applicant’s said arguments that the art reference does not disclose every element of the claim, i.e., the recited MHC class II epitope and rapamycin loads, an argument reiterated from prior arguments.  Applicant further argues that the subject matter of the instant claims would not have been obvious to a person of ordinary skill in the art at the time of filing but does not present reasons.  

This argument is not persuasive for the reasons of record in the prosecution history.   The primary art reference discloses the nanocarriers of specific sizes with rapamycin loads as recited in the claims and as enunciated in the instant rejection and one of ordinary skill in the art would have been motivated to combine the references to produce the claimed invention for the reasons of record. 
 
13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Claims 1-6, 29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,289,476 B2 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because although the base claim of '476 does not recite that the epitope of the allergen induces an undesired humoral (i.e., antibody) immune response, dependent claims 3 and 4 recite these limitations, and in addition, it was well known in the art that MHC class II epitopes of an allergen induce an undesirable humoral immune response, so that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used such epitopes in the composition of base claim 1 of '476.

Note that U.S. Patent No. 9,289,476 was application serial no. 13/457,977.  A double patenting rejection of the instant claims over the claims of 13/457,977 was present in the prosecution history.  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 10/13/20 on page 8.

15.  Claims 1-6, 29, 31 and 91-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 9,289,476 (of record) in view of US 20100233251 A1 (of record), Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

Note that U.S. Patent No. 9,289,476 was application serial no. 13/457,977.  A double patenting rejection of the instant claims over the claims of 13/457,977 was present in the previous Office Action of record.  

The claims of U.S. Patent No. 9,289,476 are a species of the instant claims 1-6, 24, 29, 31 and 90, as enunciated supra.  The claims of U.S. Patent No. 9,289,476 do not recite the limitations in instant claims 91-97.

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 70%, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used any of the synthetic nanocarrier polymers disclosed by US 20100233251 A1 in the composition of the claims of ‘472 and to have used a population of nanocarriers, wherein the nanocarriers have at least 80%, at least 90%, or at least 95% diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension as disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to produce a relatively uniform population of nanocarriers.

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  In addition, with regard to the aspect ratio of 1:1 recited in instant claim 29, as the nanocarriers may be particles, the length to height ratio is approximately 1:1 or more.   Although the art reference does not explicitly teach that the mean of a particle size distribution is obtained using dynamic light scattering, such a technique is a most commonly used method to characterize the hydrodynamic size of nanospheres.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

The claims of ‘476 do not recite wherein the polymer is a non-methoxy-terminated polymer comprising block polymers of ethylene oxide and propylene oxide.

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block compolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 10/13/20 on page 8.

16.  Claims 1-6, 29, 31 and 91-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 9,265,815 B2 (of record) in view of US 20100233251 A1 (of record). 

Note that U.S. Patent No. 9,265,815 B2 was application serial no. 13/458,021.  A double patenting rejection of the instant claims over the claims of 13/458,021 was present in the previous Office Action of record.  

The claims of U.S. Patent No. 9,265,815 B2 differ from that of the instant claims in that the claims of U.S. Patent No. 9,265,815 B2 do not explicitly recite the "wherein” clauses in instant claims 3-5, nor the limitations recited in instant claims 93-97, nor the weight/weight limitations recited in instant claim 1.  In addition, claim 8 of ‘815 recites that the antigen comprises a MHC class II-restricted epitope and claim 10 of ‘815 recites that the antigen is an allergen associated with an allergy, and so it would have been prima facie obvious to one of ordinary skill in the art to have used a MHC class II restricted epitope of an allergen in the composition of base claim 1 of '815.

US 20100233251 A1 discloses the limitations recited in instant claims 93-97:  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the weight ratios disclosed by US 20100233251 A1 (i.e., the immunosuppressant may comprise less than 25% by weight and the allergen [agent to be delivered] may comprise less than 10% by weight) in the composition of the US Patent No. 9,265,815, and to have used a population of nanocarriers, wherein the nanocarriers have at least 80%, at least 90%, or at least 95% diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension as disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to produce a relatively uniform population of nanocarriers.

Although the art reference does not explicitly teach that the mean of a particle size distribution is obtained using dynamic light scattering, such a technique is a most commonly used method to characterize the hydrodynamic size of nanospheres.  Therefore, the claimed composition appears to be the similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claims 3-5 are included in this rejection because, the epitopes recited in claim 8 of US Patent No. 9,265,815 are T cell, not B cell epitopes (instant claim 3), allergens elicit antigen-specific (IgE) antibodies that are undesirable (instant claim 4), and allergies are characterized by antigen-specific antibody isotype shift and production by B cells (instant claim 5).  

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1-8 and 10 of commonly assigned US 9,265,815 (of record), as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 9,265,815, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 10/13/20 on page 8.

17.  The prior rejection of record of claims 1-6, 29, 31 and 92-97 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 19, 21, 32, 3 37, 39 and 112 of copending Application No. 15/061,096 (published as US 20160256401, Applicant’s IDS reference) in view of US 20100233251 A1 (of record) is hereby withdrawn.  

Claims 1-3, 5, 8, 19, 21, 32, 3 37, 39 and 112 of copending Application No. 15/061,096 have been canceled in the amendment filed 9/9/20.  

18.  The prior rejection of record of claims 1-6, 29, 31 and 92-97 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 14-18 and 27 of copending Application No. 15/050,397 (published as US 201602343253 A1, Applicant’s IDS reference) in view of US 20100233251 A1 (of record) is hereby withdrawn.  

Claims 1, 2, 4-12, 14-18 and 27 of copending Application No. 15/050,397 were canceled in the amendment filed 12/8/20.

19.  Claims 1-6, 29, 31 and 91-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of U.S. Patent No. 9,295,718 (IDS reference) in view of US 20100233251 A1 (of record). 

The claims of ‘718 do not recite wherein the APC presentable antigen MHC class II epitopes are from an allergen, nor the limitations recited in instant claims 92-97. 
The disclosure of US 20100233251 A1 has been enunciated above in this Office Action. Note that the specification of ‘718 does not define the limitation “therapeutic protein”.  Also note that an allergen is used as a therapeutic protein when administered in desensitization protocols for treatment of allergy.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used an MHC class II epitope of an allergen and nanocarriers of the dimension recited in instant claims 93-97 that are disclosed by US 20100233251 A1.  

One of ordinary skill in the art would have been motivated to do this in order to make a composition comprising nanocarriers of relatively uniform dimension for treating allergy. 

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 6/13/18 on page 7.
9.

20.  Claims 1-6, 29, 31 and 91-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of U.S. Patent No. 9,289,477 (IDS reference) in view of US 20100233251 A1 (of record). 

The claims of ‘477 do not recite wherein the PAC presentable antigen MHC class II epitopes are from an allergen, nor the limitations recited in instant claims 92-97. 

The disclosure of US 20100233251 A1 has been enunciated above in this Office Action.

It would have been   obvious to one of ordinary skill in the art at the time the invention was made to have used an MHC class II epitope of an allergen and nanocarriers of the dimension recited in instant claims 93-97 that are disclosed by US 20100233251 A1.  

One of ordinary skill in the art would have been motivated to do this in order to make a composition comprising nanocarriers of relatively uniform dimension for treating allergy. 

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 10/13/20 on page 8.

21. Claims 1-6, 29,31 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 90 and 92-107 of copending Application No. 14/810,442 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘442 are drawn to a composition (and further comprising a pharmaceutically acceptable excipient) comprising a population of synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w) and MHC class II restricted epitopes of an antigen that is an allergen or an autoantigen that generates an undesired humoral immune response not coupled to synthetic nanocarriers, and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘442 do not recite that the epitopes are MHC class II epitopes of an allergen, nor that they are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the first and/or second population of synthetic nanocarriers also further comprises MHC class I epitope(s), nor that the synthetic nanocarriers are polymeric synthetic nanocarriers.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘442 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1 using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘442.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.



22.  Claims 1-6, 29,31 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 80 and 90-99 of copending Application No. 14/810,450 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘450 are drawn to a composition (and  a dosage form and for use in therapy or prophylaxis) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w) and MHC class II restricted and/or MHC class I restricted epitopes of an antigen that is an allergen associated with an undesired CD8+ T cell response (not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘450 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘450 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘450.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

23.  Claims 1-6, 29,31 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 27 and 45-60 of copending Application No. 14/810,418 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘418 are drawn to a composition (and further comprises a pharmaceutically acceptable excipient) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w), and MHC class II restricted or MHC class I restricted epitope of an antigen that is an allergen (not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘418 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘450 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘450.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1, 27 and 45-60 of commonly assigned 14/810,418, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.  A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.




24. Claims 1-6, 29,31 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, 88, 92-95, 99-103, 105 and 106 of copending Application No. 14/810,457 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘457 are drawn to a composition (and further comprises a dosage form and for use in therapy or prophylaxis) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w), and MHC class II restricted or MHC class I restricted epitope of an antigen that is an allergen associated with an undesired antibody response (i.e., a humoral response) (and not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘457 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘457 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘450.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). 

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

25.  Claims 1-6, 29,31 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 39, 113, 117-119 and 126-137 of copending Application No. 14/810,427 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘427 are drawn to a composition (and dosage form and for use in therapy or prophylaxis) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin or an analog thereof with a load on average of at least 2% but no more than 25% (w/w), and MHC class II restricted and/or MHC class I restricted epitope of therapeutic protein APC presentable antigens (not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

Note that the specification of ‘427 does not define the limitation “therapeutic protein”, and as such an allergen (that is recited in the instant claims) may be a therapeutic protein, as allergens are often administered in desensitization protocols for treatment of allergy.

The claims of ‘427 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘427 that is from an allergen as disclosed by US 20100233251 A1 to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘427.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

26.  Claims 1-6, 29,31 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56 of copending Application No. 16/560,419 in view of US 20100233251 A1 (of record) and Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record), Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

This is a provisional nonstatutory double patenting rejection.

The claims of ‘419 are drawn to a composition or dosage form comprising a population of synthetic nanocarriers coupled to immunosuppressants and a second population of synthetic nanocarriers coupled to MHC class I-restricted and/or MHC class II-restricted epitopes of an antigen. 

The claims of ‘419 do not recited the immunosuppressants are rapamycin disposed at a load on average of at least 2% but no more than 25% (w/w), and that the MHC class II restricted and/or MHC class I restricted epitopes are from an allergen that generates an undesired humoral immune response, and wherein the nanocarrier dimensions are identical to those recited in the instant claims. The claims of ‘419 do not recited the load on average by weight of the epitope(s), nor that the synthetic nanocarriers are polymeric, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide any propylene oxide.

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Haddadi et al teach polymeric PLGA nanoparticles coupled to an mTOR inhibitor that is 
rapamycin, wherein the nanoparticle size and size distribution were determined by dynamic light scattering methodology using a ZetasizerTM, and wherein the size range for rapamycin-loaded nanoparticles was 165-500 nm with an average of 307 nm, and wherein the size of the non-coupled nanoparticles was on average 280 nm with a range of 150-450 nm.  Haddadi et al teach that the diameter of the nanoparticles measured from SEM was in agreement with the results of light scattering measurements (see entire reference, especially page 887 at the left column, page 888 at the right column, Table 1).   

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used dynamic light scattering to measure the mean of the particle size distribution of the nanocarriers of the primary art reference, to have used the population having 75% nanocarriers that have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, as the population of nanocarriers in the composition disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to use them nanocarriers because they have been measured by a methodology for determining average size.


It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘427 that is from an allergen as disclosed by US 20100233251 A1 to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘427.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block copolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

27.  Claims 1-6, 29,31 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46 and 47 of copending Application No. 16/536,154 in view of US 20100233251 A1 (of record) and Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record), Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

This is a provisional nonstatutory double patenting rejection.

The claims of ‘154 are drawn to a composition comprising a population of synthetic nanocarriers coupled to immunosuppressants and a second population of synthetic nanocarriers coupled to MHC class I-restricted and/or MHC class II-restricted epitopes of an antigen. 

The claims of ‘154 do not recited the immunosuppressants are rapamycin disposed at a load on average of at least 2% but no more than 25% (w/w), and that the MHC class II restricted and/or MHC class I restricted epitopes are from an allergen that generates an undesired humoral immune response, and wherein the nanocarrier dimensions are identical to those recited in the instant claims. The claims of ‘154 do not recited the load on average by weight of the epitope(s), nor that the synthetic nanocarriers are polymeric, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide any propylene oxide.

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Haddadi et al teach polymeric PLGA nanoparticles coupled to an mTOR inhibitor that is 
rapamycin, wherein the nanoparticle size and size distribution were determined by dynamic light scattering methodology using a ZetasizerTM, and wherein the size range for rapamycin-loaded nanoparticles was 165-500 nm with an average of 307 nm, and wherein the size of the non-coupled nanoparticles was on average 280 nm with a range of 150-450 nm.  Haddadi et al teach that the diameter of the nanoparticles measured from SEM was in agreement with the results of light scattering measurements (see entire reference, especially page 887 at the left column, page 888 at the right column, Table 1).   

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used dynamic light scattering to measure the mean of the particle size distribution of the nanocarriers of the primary art reference, to have used the population having 75% nanocarriers that have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, as the population of nanocarriers in the composition disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to use them nanocarriers because they have been measured by a methodology for determining average size.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘427 that is from an allergen as disclosed by US 20100233251 A1 to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘154.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block copolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

28.  No claim is allowed.

29.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644